DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 12, it is unclear what applicant is intending to claim by the phrasing of a mechanical drainage assembly. The specification describes mechanical engagement with a synthetic drainage layer however no “mechanical drainage assembly” is described.  The metes and bounds of the claims cannot be ascertained. For the purposes of examination on the merits, the examiner has assumed mechanical drainage assembly to mean synthetic drainage assembly.
Claim 23 recites the limitation "each said first projection" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 10-11, 16, and 22-23 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lewis et al. (2020/0071887).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	With regard to claim 1, Lewis discloses a geomembrane for use in resisting shear loading in materials aggregation applications and in reducing stabilization failures of materials aggregation applications (abstract; para 0002), comprising: 
	an elongated polymeric impermeable sheet (50; fig. 4; para 0006) having opposing first and second surfaces; a plurality of spaced-apart first projections (58) extending from the first surface (fig. 4); the first projections tapering to a pointed apex at a distal extent and the first projections tilted at an oblique angle relative to a perpendicular from the apex to the first surface (para 0061; fig. 4), which first projections for mechanically engaging a respective geotextile sheet (20; para 0064) in contact with adjacent fill materials within the aggregation (para 0061-0064); whereby the aggregation has increased resistant to shear failure of the aggregation of fill materials (para 0064).
	With regard to claims 5 and 22, Lewis further discloses a plurality of spaced-apart second projections extending from the opposing second surface (fig. 4).
	With regard to claim 6, Lewis further discloses the first projections are spaced apart to have a first density and the second projections are spaced apart to have a second density (fig. 4).
	With regard to claim 10, Lewis further discloses the plurality of first projections provides an interface shear strength to resist a shear load (para 0062).
	With regard to claim 11, Lewis discloses a ground cover system for a covering closure of a land site (abstract), comprising: 
	an elongated polymeric impermeable sheet (50; fig. 4; para 0006) having opposing first and second surfaces, for overlying a ground surface to be closed (para 0062); a plurality of spaced-apart first projections (58) extending from the first surface (fig. 4), each said first projections tapering to a respective pointed apex at a distal extent (fig. 4); and a covering (20/22) for overlying the first surface of the elongated polymeric impermeable sheet, which first projections for mechanically engaging the covering (paras 0062-0064), whereby the aggregation has increased resistance to shear failure of the aggregation of fill materials for reducing stabilization failures of materials in aggregation land sites (paras 0062-0064). 
	With regard to claim 16, Lewis further discloses the covering comprises a geotextile comprising a woven backing tufted with a plurality of yarns defining a plurality of spaced-apart tufts of simulated grass blades extending from the backing (abstract; para 0005), which upon said geotextile being overlaid on the first surface, the first projections being mechanically engaged to a back surface of the woven backing (fig. 4).
	With regard to claim 23, Lewis discloses an aggregation cover system for a covering closure (abstract), comprising:
	 a liner sheet having opposing first and second surfaces (50; fig. 4; para 0006), for overlying an aggregation surface to be closed (fig. 4); a plurality of spaced-apart spikes (58) extending from the first surface, each said first projections tapering to a respective pointed apex at a distal extent (fig. 4); and-6- 4821-1974-2711v1tufted geosynthetic of a backing sheet (20/22) tufted with yarns (26) to define a plurality of spaced-apart tufts of synthetic grass blades extending from the backing sheet as a covering for overlying the first surface of the liner sheet (paras 0002, 0005; fig. 4), whereby said spikes for mechanically engaging the backing sheet to resist movement of the tufted geosynthetic during shear loading while the tufted geosynthetic frictionally engages the aggregation surface (para 0061-0064), whereby the aggregation has increased resistance to shear failure of the aggregation of fill materials for reducing stabilization failures of materials in aggregation land sites (para 0061-0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-4, 8-9, 17-19, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (2020/0071887).
	With regard to claims 2-4 and 17-19, Lewis discloses the invention substantially as claimed however fails to explicitly state the oblique angle is from about 1-45 degrees, from 5-20 degrees, nor 10-15 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the oblique angle from about 1-45 degrees, from 5-20 degrees, or 10-15 degrees based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With regard to claims 8 and 20, Lewis discloses the invention substantially as claimed however fails to explicitly state the first projection extend from about 10mills to about 100 mills. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first projections extend from about 10 mills to 40 mills based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With regard to claims 9 and 21, Lewis discloses the invention substantially as claimed however fails to explicitly state the first projection extends about 40 mils. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the first projection about 40 mils based on the design conditions at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 7 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (2020/0071887) in view of Ayers et al. (2014/0170339).
	With regard to claim 7, Lewis discloses the invention substantially as claimed however is silent regarding the extent of the first projections is a first length and the extent of the second projections is a second length, the first length different from the second length.
	Ayers discloses a geomembrane (350, fig. 3b) wherein the first (351-354) and second (357-359) projections are of different lengths. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and have projections of different lengths as taught by Ayers in order to allow custom spacing between the geotextile sheet and geomembrane as well as provide adequate anchoring of the system based on the design conditions at hand.
	With regard to claims 12-13, Lewis, as best understood, discloses the invention substantially as claimed however fails to disclose the covering comprises a mechanical drainage assembly and a layer of a dirt material for overlying the mechanical drainage assembly wherein the mechanical drainage assembly comprises a mesh sheet overlaid by a non-woven layer, whereby the first projections for mechanically engaging the mesh sheet.
	Ayers discloses a cover system (abstract) comprising a mechanical drainage assembly (para 0011) and a layer of a dirt material for overlying the mechanical drainage assembly (abstract) wherein the mechanical drainage assembly comprises a mesh sheet overlaid by a non-woven layer (para 0011), whereby the first projections for mechanically engaging the mesh sheet (fig. 3b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and a drainage assembly as taught by Ayers in order to allow adequate drainage of the system based on the design conditions at hand.

	With regard to claim 14, Lewis further discloses a geotextile comprising a woven backing tufted with a plurality of yarns (para 0048) defining a plurality of spaced-apart tufts of simulated grass blades extending from the backing (abstract), which upon said geotextile being overlaid on the first surface, the first projections being mechanically engaged to a back surface of the woven backing resists geotextile movement under shear loading for frictional stabilization of the overlaid aggregation (fig. 4).
	Lewis is silent regarding a synthetic drainage layer for overlying an aggregation of a land site.
	Ayers discloses a cover system (abstract) comprising a synthetic drainage layer (para 0011). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lewis and a drainage layer as taught by Ayers in order to allow adequate drainage of the system based on the design conditions at hand.
	With regard to claim 15, Lewis further discloses an infill for being received on an upper surface of the backing sheet within interstices defined by the spaced- apart tufts (abstract).
	
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al. (2014/0170339) in view of Hawkins-Maxwell (2012/0034039).
	With regard to claim 1, Ayers discloses a geomembrane for use in resisting shear loading in materials aggregation applications and in reducing stabilization failures of materials aggregation applications (abstract), comprising: 
	an elongated polymeric impermeable sheet (.50; fig. 3b; para 0046) having opposing first and second surfaces; a plurality of spaced-apart first projections (351-354) extending from the first surface (fig.3b); which first projections for mechanically engaging a respective geotextile sheet (340/342; fig. 3b; para 0046) in contact with adjacent fill materials within the aggregation (abstract) whereby the aggregation has increased resistant to shear failure of the aggregation of fill materials (abstract; para 0005).
	Ayers is silent regarding the first projections tapering to a pointed apex at a distal extent and the first projections tilted at an oblique angle relative to a perpendicular from the apex to the first surface.
	Hawkins-Maxwell discloses projections (220; fig. 3) tapering to a pointed apex at a distal extent and the first projections tilted at an oblique angle relative to a perpendicular from the apex to the first surface (fig. 3) for mechanically engaging a geotextile sheet (paras 0037-0038).
	Hawkins-Maxwell discloses various shapes of the projections (0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayers and have a tapering pointed projection as taught by Hawkins-Maxwell in order to increase the grip strength between the layers of the system.
	With regard to claims 2-4 and 17-19, Ayers, as modified, discloses the invention substantially as claimed however fails to explicitly state the oblique angle is from about 1-45 degrees, from 5-20 degrees, nor 10-15 degrees. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the oblique angle from about 1-45 degrees, from 5-20 degrees, or 10-15 degrees based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  		
	With regard to claims 5 and 22, Ayers further discloses a plurality of spaced-apart second projections (357-359) extending from the opposing second surface (fig. 3b).
	With regard to claim 6, Ayers further discloses the first projections are spaced apart to have a first density and the second projections are spaced apart to have a second density (fig. 3b).
	With regard to claim 7, Ayers further discloses the first projections is a first length and the extent of the second projections is a second length, the first length different from the second length (fig. 3b).
	With regard to claims 8 and 20, Ayers, as modified discloses the invention substantially as claimed however fails to explicitly state the first projection extend from about 10mills to about 100 mills. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first projections extend from about 10 mills to 40 mills based on the design conditions at hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
	With regard to claims 9 and 21, Ayers, as modified, discloses the invention substantially as claimed however fails to explicitly state the first projection extends about 40 mils. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extend the first projection about 40 mils based on the design conditions at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	With regard to claim 10, it would be obvious to one of ordinary skill in the art that by providing Ayers with a pointed apex as taught by Hawkins-Maxwell, the resultant combination would obtain an interface shear strength to resist a shear load.

	With regard to claim 11, Ayers discloses a ground cover system for a covering closure of a land site (abstract), comprising: 
	an elongated polymeric impermeable sheet (350) having opposing first and second surfaces (fig. 3b), for overlying a ground surface to be closed; a plurality of spaced-apart first projections (351-354) extending from the first surface, each said first projections tapering at a distal extent (fig. 3b); and a covering (340) for overlying the first surface of the elongated polymeric impermeable sheet, which first projections for mechanically engaging the covering (para 0046; fig. 3b), whereby the aggregation has increased resistance to shear failure of the aggregation of fill materials for reducing stabilization failures of materials in aggregation land sites (abstract).
	Ayers is silent regarding said first projections tapering to a respective pointed apex.
	Hawkins-Maxwell discloses projections (220; fig. 3) tapering to a pointed apex (fig. 3) for mechanically engaging a geotextile sheet (paras 0037-0038).
	Hawkins-Maxwell discloses various shapes of the projections (0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayers and have a tapering pointed projection as taught by Hawkins-Maxwell in order to increase the grip strength between the layers of the system.
	With regard to claim 12-13 Ayers, as best understood, further discloses mechanical drainage assembly comprises a mesh sheet overlaid by a non-woven layer, whereby the first projections for mechanically engaging the mesh sheet (para 0011) and a layer of a dirt material for overlying the mechanical drainage assembly (abstract) wherein the mechanical drainage assembly comprises a mesh sheet overlaid by a non-woven layer (para 0011), whereby the first projections for mechanically engaging the mesh sheet (fig. 3b).
	With regard to claim 14, Ayers further discloses a synthetic drainage layer for overlying an aggregation of a land site (para 0011); and a geotextile comprising a woven backing tufted (para 0036) with a plurality of yarns defining a plurality of spaced-apart tufts of simulated grass blades extending from the backing (para 0036), which upon said geotextile being overlaid on the first surface, the first projections being mechanically engaged to a back surface of the woven backing resists geotextile movement under shear loading for frictional stabilization of the overlaid aggregation (para 0036; fig. 3b).
	With regard to claim 15, Ayers further discloses an infill for being received on an upper surface of the backing sheet within interstices defined by the spaced- apart tufts (abstract; fig. 3b).
	With regard to claim 16, Ayers further discloses the covering comprises a geotextile comprising a woven backing tufted with a plurality of yarns defining a plurality of spaced-apart tufts of simulated grass blades extending from the backing (para 0036), which upon said geotextile being overlaid on the first surface, the first projections being mechanically engaged to a back surface of the woven backing (para 0036; fig. 3b).

	With regard to claim 23, Ayers discloses an aggregation cover system for a covering closure (abstract), comprising: 
	a liner sheet (350) having opposing first and second surfaces (fig. 3b), for overlying an aggregation surface to be closed; a plurality of spaced-apart spikes (351-354) extending from the first surface (fig. 3b), each said first projections tapering; and a -6-a atufted geosynthetic (340/342) of a backing sheet tufted with yarns to define a plurality of spaced-apart tufts of synthetic grass blades extending from the backing sheet as a covering for overlying the first surface of the liner sheet (para 0036), whereby said spikes for mechanically engaging the backing sheet to resist movement of the tufted geosynthetic during shear loading while the tufted geosynthetic frictionally engages the aggregation surface (para 0046), whereby the aggregation has increased resistance to shear failure of the aggregation of fill materials for reducing stabilization failures of materials in aggregation land sites (abstract; para 0046).
	Ayers is silent regarding said first projections tapering to a respective pointed apex.
	Hawkins-Maxwell discloses projections (220; fig. 3) tapering to a pointed apex (fig. 3) for mechanically engaging a geotextile sheet (paras 0037-0038).
	Hawkins-Maxwell discloses various shapes of the projections (0038). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ayers and have a tapering pointed projection as taught by Hawkins-Maxwell in order to increase the grip strength between the layers of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
08/24/2022